DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Amendment
Claims 5-6, 8, 15-16, 20-21, 25, and 27 are canceled. 
Claims 1, 7, 13, 24, and 28 are currently amended. 
Claims 1-4, 7, 9-14, 17-19, 22-24, 26, and 28-29 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9-14, 17-19, 22-24, 26, and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 7, 9-14, 17-19, 22-24, 26, and 28-29 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] causing one or more search results to be displayed […]; receiving a selection of […] displayed […], […] filter items not available for user pick-up from the one or more user search results; receive a selection of an item in the one or more search results, as filtered […], that are displayed […], which is displayed […]; causing the item to be displayed proximate to an item notification indicating that the item is available for user pick-up, wherein the item and the item notification are displayed […]; receiving a selection of a pick-up […] displayed […]; wherein the selection of the pick-up […] indicates that the item is to be received by the user via a user pick-up; evaluating whether the item is eligible to be made available for purchase at a user pick-up discounted retail price that is less than a home delivery retail price at which the item is made available for purchase when the item is to be received by the user via home delivery; and applying a user pick-up option to one or more eligible items in […] shopping car of the user; and when the item is eligible to be made available for purchase at the user pick-up discounted retail price […] display at least one of: (1) the user pick-up discounted retail price; or (2) a difference of the home delivery retail price and the user pick-up discounted retail price. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims evaluate whether the item is eligible to be made available for purchase at the user pick-up discounted retail price that is less than a home delivery retail price. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A system comprising: one or more processors; and one or more non-transitory memory storage devices storing computer instructions configured to run on the one or more processors and cause the one or more processors to perform functions comprising” “on a mobile graphical user interface (GUI) of a mobile user electronic device of a user, wherein the mobile user electronic device comprises a mobile electronic screen that is (1) smaller than a desktop electronic device screen, and (2) touch sensitive”, “touch”, “a selectable filter element on the mobile GUI”, “selector from the mobile GUI”,  “wherein the pick-up selector (1) comprises a touch sensitive button and (2) spans at least a third of the mobile electronic screen of the mobile user electronic device”, “an electronic” to describe the shopping cart, and “automatically causing the mobile GUI”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-4, 7, and 9-12 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-4, 7, and 9-12 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-4, 7, and 9-12 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 13 recites substantially similar limitations as claim 1. Therefore, claim 13 also recite an abstract idea in Step 2A Prong 1. Claim 13 recites the additional elements of “implemented via execution of computer instructions configured to run at one or more processors and configured to be stored at one or more non-transitory memory storage devices”, “on a mobile graphical user interface (GUI) of a mobile user electronic device of a user, wherein the mobile user electronic device comprises a mobile electronic screen that is (1) smaller than a desktop electronic device screen and (2) touch sensitive”, “a selectable filter element on the mobile GUI”, “(2) comprising a touch sensitive button, and (3) spanning at least half of the mobile electronic screen of the mobile user electronic device”, “touch”, “selector from the mobile GUI”, “wherein the pick-up selector (1) comprises a touch sensitive button and (2) spans at least a third of the mobile electronic screen of the mobile user electronic device”, “an electronic” to describe the type of shopping cart, and “automatically causing the mobile GUI to”. For the same reasons set forth with respect to claim 1, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 14, 17-19, and 22-23 also recite limitations that are similar to the abstract ideas identified with respect to claim 13 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 14, 17-19, and 22-23 do not recite any additional elements other than those recited in claim 13. Therefore, for the same reasons set forth with respect to claim 13, claims 14, 17-19, and 22-23 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claims 24 and 28 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 24 and 28 recites the additional element of “automatically”. However, for the same reasons set forth with respect to claim 1, claims 24 and 28 also do not integrate the judicial exception or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 26 and 29 also recite limitations that are similar to the abstract ideas identified with respect to claim 13 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 26 and 29 recite the additional element of “automatically”. However, for the same reasons set forth with respect to claim 13, claims 26 and 29 also do not integrate the judicial exception or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.

Prior Art
The Non-Final rejection mailed on 01/12/2021 indicated that no prior art was found for claims 6 and 16. Applicant has amended the limitations of claims 6 and 16 into independent form. Therefore, the claims currently overcome prior art rejections. The closet prior art found to date are the following: 
Wakim et al. (US 20170330144 A1) discloses the concept of utilizing mobile pickup units. A user may select “I’ll pick it up” button and select a mobile pickup unit for delivery of items to a user pickup area. A user may receive a discount or other incentives to utilize the option to retrieve the item from a mobile pickup unit. 
Koser et al. (US 2013/0325580 A1) disclose the concept of setting minimum prices for products regardless of coupons being redeemed. 
Glasgow (US 2015/0178759 A1) discloses the concept of a bookseller running a promotion via a web site in which excess books are offered for a significant discount to any purchaser who is willing to travel to the bookseller’s store and pick up the item. 
Lal et al. (US 2019/0205939 A1) discloses the concept of providing incentive offers to shoppers who pick up goods at a physical location rather than request shipping. 

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Amended Independent Claims 1 and 13 do not recite a Judicial Exception (Step 2A Prong 1). […] Applicant respectfully submits that the idea identified by the Patent Office does not correspond to the specific claim limitations in amended independent claims 1 and 13. Specifically, the Patent Office has overgeneralized the claims to an extent that conflicts with clear judicial guidance. See McRo, Inc. v. Bandai Namco Games Am. Inc. […] Applicant respectfully submits that amended independent claims 1 and 13 do not fall within one of the three groupings described above with reference to the January 2019 Guidance. […] For example, amended independent claim 1 describes additional limitations that fall outside the bounds of the alleged abstract idea. […] Applicant respectfully submits that amended independent claims 1 and 13 recite limitations that cannot practically be performed in the mind because the mind is not capable of performing the claimed limitations. […] Similar to the claims in Enfish, Finjan, Core Wireless, Unilock, and Data Engine Techs., amended independent claims 1 and 13 are directed to a specific improvement in computer functionality. […] For example, the specification recites: [0167]  […].  Accordingly, amended independent claims 1 and 13 contain element that reflect an improvement in the functionality of a computer, and, therefore, support a conclusion that amended independent claims 1 and 13 integrate the judicial exception into a practical application of the judicial exception. […] Similar to the claims in McRO, Diehr, Thales Visionix, and Trading Technologies, amended independent claims 1 and 13 are directed to a specific improvement in another technology or technical field, specifically GUIs. […] Amended independent claims 1 and 13 also provide for changes in the physical-realm that transform the claim from merely claiming a result to instead describing a method of achieving it, as contemplated by the Federal Circuit in SAP America. […] Accordingly, amended claims 1 and 13 contain elements that transform and/or reduce a particular article to a different state or thing, and therefore, support a conclusion that amended independent claims 1 and 13 integrate the judicial exception into a practical application of the judicial exception. […] Accordingly, amended claims 1 and 13 contain elements that apply and/or use the judicial exception in some other meaningful way, and, therefore, support a conclusion that amended independent claims 1 and 13 integrate the judicial exception into a practical application of the judicial exception. […] These limitations, when taken individually and as a whole, recite matter that cannot be considered well-understood, routine, or conventional because they have never been used widely in previous systems. […] The Patent Office has cited zero cases, and it has therefore failed to provide the type of analysis required by Berkheimer, Aatrix, and Exergen.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims do not recite an abstract idea in Step 2A Prong 1, the Examiner respectfully disagrees. As explained above, the claims recite limitations that are considered mental processes, mathematical concepts, and certain methods of organizing human activity. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The additional elements do not take the claims out of the mental processing groupings. The additional elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception. Therefore, the claims recite a mental process. The claims also recite mathematical concepts at least because the claims determine a pick-up discounted retail price and a difference of home delivery retail price and a user pick-up discounted retail price. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility). Therefore, the claims recite a mathematical concept. The claims also recite a certain method of organizing human activity at least because they recite concept of encouraging user pick-up over home delivery of an item by providing discounts is considered at least a fundamental economic practice, commercial activity, advertising, marketing, sales activities or behaviors, and managing personal behavior or relationships between people. Therefore, the claims recite a certain method of organizing human activity. 
With regard to the argument that the additional limitations fall outside the bounds of the alleged abstract idea, the Examiner respectfully disagrees. The limitations that describe or set forth the abstract idea are address in Step 2A Prong 1. The additional elements are addressed in Steps 2A Prong 2 and in Step 2B. As explained above, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
With regard to the argument of overgeneralization, the Examiner respectfully disagrees. The Office Action follows each and every step of the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the Office Action did not overgeneralize the claims. 
With regard to the argument that the Office Action does not specify how a human is supposed to perform the claimed invention, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility).
With regard to the argument that the claimed invention provides improvements to the functioning of the computer as did the claims of Enfish, Finjan, Core Wireless, Unilock, and Data Engine Techs., the Examiner respectfully disagrees. The additional elements here are being used in their ordinary capacity, as tools, to perform the abstract idea. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). Unlike the claimed invention in Enfish which achieved other benefits over conventional databases such as increased flexibility, faster search times, and smaller memory requirements that provided improvements to the functioning of the computer itself, the improved user interface in Core Wireless, the unconventional utilization of inertial sensors in Thales, the new kind of file that enables a computer security system to do things it could not do before in Finjan, the improvement to computer memory systems in Visual Memory, the improved communication system that reduced latency in Unilock, or the particular manner of navigating three-dimensional spreadsheets which provided an improvement in electronic spreadsheet functionality in Data Engine Techs., here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The alleged advance lies entirely in the realm of the abstract idea. 
With regard to the argument that ¶ 167 of the Specification describes improvements to GUIs, the Examiner respectfully disagrees. The Examiner notes that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (see p. 12 of October 2019 Update: Subject Matter Eligibility). One of ordinary skill in the art would not recognize the displaying or preventing of displaying “the user pick-up discounted retail price or a difference of the home delivery retail price and the user pick-up discount retail price” on a GUI as providing an improvement to GUIs. This is an improvement entirely in the realm of the abstract idea (i.e., not a technical solution to a technical problem). The claimed GUI is being used in its ordinary capacity, as a tool, to perform the abstract idea. 
With regard to the argument that the claims are patent-eligible for reasons similar to Trading Technologies, the Examiner respectfully disagrees. The decision is a nonprecedential decision, and the facts of the application here do not uniquely match the facts at issue in the nonprecedential decision (see November 2016 Recent Subject Matter Eligibility Decisions Memo).  
With regard to the argument that the claims are patent-eligible for reasons similar to McRO, the Examiner respectfully disagrees. Unlike the claimed invention in McRO which allowed computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be performed by human animators which provided an improvement to an existing technological process, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. “It is the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks” (see p. 24 of McRO, Inc. v. Bandai Namco Games America (Fed. Cir. 2016)). The specification fails to provide a teaching about how the claimed invention improves a computer or other technology, nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer "that receives and sends information over a network - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). 
With regard to the argument that the claims are patent-eligible for reasons similar to Diehr, the Examiner respectfully disagrees. The combination of elements in Diehr provided an improvement to another technical field, specifically the field of precision rubber molding, here there alleged improvement is entirely in the realm of the abstract idea. 
With regard to the allegation that the claimed invention provides improvements to GUIs, the Examiner respectfully disagrees. In Core Wireless, the claims recited an improved user interface rather than the generic idea of summarizing information that already existed. The improvements were (1) an application summary that can be reached directly from the menu, (2) the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application, and (3) the application summary is displayed while the one or more applications are in an un-launched state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The specification confirmed that the claims recited an improved user interface for electronic devices, particularly those with small screens. Rather than requiring a user to drill down through many layers to get to desired data or functionality on small devices, the invention improves the efficiency of using the electronic devices by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. The summary window allows the user to see the most relevant data or functions without actually opening the application up. The GUI here is being used as a tool, in its ordinary capacity, to display information. 
With regard to the argument that the claims applies and/or uses the judicial exception in some other meaningful way, the Examiner respectfully disagrees. As explained above, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
With regard to the argument that the claims are patent-eligible in Step 2B, and that the Office Action failed to provide evidence that the amended claims 1 and 11 amount to simply appending well-understood, routine, and conventional activity, the Examiner respectfully disagrees. First, the Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in Step 2A Prong 2 that would require an analysis in Step 2B to determine that they also amount to simply appending well-understood, routine, and conventional activity. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Second, "the relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). 
With regard to the argument that “independent claims 1 and 13 also provide for changes in the physical-realm that transform the claim from merely claiming a result to instead describing a method of achieving it, as contemplated by the Federal Circuit in SAP America”, the Examiner respectfully disagrees. The claims here are similar to SAP America in that their subject is nothing but a series of mathematical calculations based on selected information and the presentation of results of those calculations. The claims are ineligible because their innovation is an innovation in ineligible subject matter. 
With regard to the argument that “amended claims 1 and 13 contain elements that transform and/or reduce a particular article to a different state or thing, and therefore, support a conclusion that amended independent claims 1 and 13 integrate the judicial exception into a practical application of the judicial exception”, the Examiner respectfully disagrees. First, the Examiner notes that “while the transformation of an article is an important clue, it is not a stand-alone test for eligibility” (MPEP 2106.05(c)). Second, the “mere manipulation or reorganization of data, however, does not satisfy the transformation prong” (see Cybersource Corporation v. Retail Decisions, Inc. (Fed Cir. 2011)). .
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681